     Case 2:20-cr-00579-SVW Document 207-2 Filed 03/22/21 Page 1 of 4 Page ID #:1713



 1                         DECLARATION OF CHRISTOPHER FENTON

 2          I, Christopher Fenton, hereby declare and state as follows:

 3          I am a Trial Attorney with the Criminal Division, Fraud Section,

 4    of the United States Department of Justice.          I am an attorney

 5    assigned to the case of United States v. Richard Ayvazyan et al., No.

 6    20-CR-579(A)-SVW.

 7          1.     Exhibit 1 is a true and correct copy of the results of a

 8    firearms check run by the Federal Bureau of Investigation (“FBI”) on

 9    defendant Richard Ayvazyan (“R. Ayvazyan”).          This document was Bates-

10    stamped DOJ_PROD_0000002185-DOJ_PROD_0000002187, and produced in

11    discovery.

12          2.     Exhibit 2 is a true and correct copy of the results of a

13    firearms check run by the FBI on defendant Artur Ayvazyan.            This

14    document was Bates-stamped DOJ_PROD_0000154368, and produced in

15    discovery.

16          3.     Exhibit 3 is a true and correct copy of a photograph taken

17    on or about October 7, 2020, depicting items found as part of a

18    search by law enforcement of trash left curbside outside of the

19    Glendale property that defendants purchased in the name of defendant

20    R. Ayvazyan’s alias, “Iuliia Zhadko.”         This document was Bates-

21    stamped DOJ_PROD_0000003743, and produced in discovery.

22          4.     Exhibit 4 is a true and correct copy of a receipt for

23    property prepared by the FBI following law enforcement’s search of

24    SUBJECT PREMISES-4 on or about November 5, 2020.          This document was

25    Bates-stamped DOJ_PROD_0000153638-DOJ_PROD_0000153640, and produced

26    in discovery.

27          5.     Exhibit 5 is a true and correct copy of photographs

28    depicting ammunition and empty magazines found during law
     Case 2:20-cr-00579-SVW Document 207-2 Filed 03/22/21 Page 2 of 4 Page ID #:1714



 1    enforcement’s search of SUBJECT PREMISES-4 on or about November 5,

 2    2020.    These documents were Bates-stamped DOJ_PROD_0000028774,

 3    DOJ_PROD_0000028777, and DOJ_PROD_0000028780, and produced in

 4    discovery.

 5            6.    Exhibit 6 is a true and correct copy of a photograph

 6    depicting a gun safe found during law enforcement’s search of SUBJECT

 7    PREMISES-4 on or about November 5, 2020.         This document was Bates-

 8    stamped DOJ_PROD_0000022853, and produced in discovery.

 9            7.    Exhibit 7 is a true and correct copy of a report from the

10    FBI related to law enforcement’s search of SUBJECT PREMISES-4 on or

11    about November 5, 2020.      This document was Bates-stamped

12    DOJ_PROD_0000153633-DOJ_PROD_0000153634, and produced in discovery.

13            8.    Exhibit 8 is a true and correct copy of photographs

14    depicting examples of the fake and stolen California driver’s

15    licenses, social security cards, and credit cards found during law

16    enforcement’s search of SUBJECT PREMISES-4 on or about November 5,

17    2020.    These documents were Bates-stamped DOJ_PROD_0000028011,

18    DOJ_PROD_0000028013, DOJ_PROD_0000028015, DOJ_PROD_0000028019, and

19    DOJ_PROD_0000028021, and produced in discovery.

20            9.    Exhibit 9 is a true and correct copy of examples of

21    handwritten and typed lists of personally identifiable information

22    (“PII”) seized during law enforcement’s search of SUBJECT PREMISES-4

23    on or about November 5, 2020.       These documents were Bates-stamped

24    DOJ_PROD_0000023893-DOJ_PROD_0000023894 and DOJ_PROD_0000023897-

25    DOJ_PROD_0000023904, and produced in discovery.

26            10.   Exhibit 10 is a true and correct copy of a list titled

27    “EMAILS FOR BORROWERS” seized during law enforcement’s search of

28    SUBJECT PREMISES-4 on or about November 5, 2020.          This document was

                                              2
     Case 2:20-cr-00579-SVW Document 207-2 Filed 03/22/21 Page 3 of 4 Page ID #:1715



 1    Bates-stamped DOJ_PROD_0000027515-DOJ_PROD_0000027519, and produced

 2    in discovery.

 3            11.   Exhibit 11 is a true and correct copy of an example of

 4    COVID-19 disaster relief loan applications seized during law

 5    enforcement’s search of SUBJECT PREMISES-4 on or about November 5,

 6    2020.    These documents were Bates-stamped DOJ_PROD_0000026641-

 7    DOJ_PROD_0000026653, and produced in discovery.

 8            12.   Exhibit 12 is a true and correct copy of examples of blank

 9    checks seized during law enforcement’s search of SUBJECT PREMISES-4

10    on or about November 5, 2020, including blank checks signed by “T.T,”

11    who is recently deceased.       These documents were Bates-stamped

12    DOJ_PROD_0000024574-DOJ_PROD_0000024581 and DOJ_PROD_0000151004, and

13    produced in discovery.

14            13.   Exhibit 13 is a true and correct copy of a report regarding

15    the execution of the search warrant for SUBJECT PREMISES-4.            This

16    document was Bates-stamped DOJ_PROD_0000149591–DOJ_PROD_0000149602,

17    and produced in discovery.

18            14.   Exhibit 14 is a true and correct copy of photographs

19    depicting an envelope and U.S. currency found in a safe during law

20    //

21    //

22

23

24

25

26

27

28

                                              3
     Case 2:20-cr-00579-SVW Document 207-2 Filed 03/22/21 Page 4 of 4 Page ID #:1716



 1    enforcement’s search of SUBJECT PREMISES-4 on or about November 5,

 2    2020.    These documents were Bates-stamped DOJ_PROD_0000022830-

 3    DOJ_PROD_0000022831, and produced in discovery.

 4            I declare under penalty of perjury under the laws of the United

 5    States of America that the foregoing is true and correct and that

 6    this declaration is executed at West Tisbury, Massachusetts, on March

 7    22, 2021.

 8

 9

10                                                CHRISTOPHER FENTON
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              4
